     Case 1:21-cv-00433-NONE-EPG Document 2 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      CHONG SOOK LIM,                                    Case No. 1:21-cv-00433-NONE-EPG
10
                         Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
11                                                       PAY THE $402 FILING FEE OR SUBMIT
               v.                                        A COMPLETED APPLICATION TO
12                                                       PROCEED IN FORMA PAUPERIS
      CHILD PROTECTIVE SERVICES OF                       WITHIN 30 DAYS OF SERVICE OF THIS
13    TULARE COUNTY, et al.,                             ORDER
14                       Defendants.
15

16
            Plaintiff Chong Sook Lim is proceeding pro se in this action. Plaintiff has neither paid the
17
     $402 filing fee, nor submitted an application to proceed in forma pauperis pursuant to 28 U.S.C.
18
     § 1915.
19
            Accordingly, IT IS HEREBY ORDERED that:
20
            1. The Clerk of the Court is respectfully directed to provide Plaintiff with a copy of the
21
     Application to Proceed In Forma Pauperis; and
22
            2. Within thirty (30) days of the date of service of this order, Plaintiff shall submit the
23
     attached application to proceed in forma pauperis, completed and signed, or, in the alternative,
24
     shall pay the $402 filing fee for this action. No requests for extension will be granted without a
25
     showing of good cause.
26
     \\\
27
     \\\
28
     Case 1:21-cv-00433-NONE-EPG Document 2 Filed 03/17/21 Page 2 of 2


 1              Failure to comply with this order will result in a recommendation that this action be
 2 dismissed.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     March 17, 2021                              /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
